Citation Nr: 0303774	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  02-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than December 19, 
2000, for the grant of a 100 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
April 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 15, 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan, 
which denied the veteran's claim seeking entitlement to an 
effective date earlier than December 19, 2000, for a 100 
percent rating for PTSD.  


FINDINGS OF FACT

The veteran's informal claim for an increased rating for PTSD 
was received on December 19, 2000 when it initially became 
factually ascertainable that the PTSD had increased in 
severity to the point of total disability as confirmed on 
subsequent VA examination of June 2001.  


CONCLUSION OF LAW

Under governing law, the effective date of the grant of a 100 
percent rating for PTSD is no earlier than December 19, 2000.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.157, 
3.400(o) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that if any of his 
visits to a VA Medical Center reflect that he was 
experiencing additional problems these are informal claims 
that would support the veteran's entitlement to an earlier 
effective date for the award of increased compensation 
benefits, and that in the alternative if any "retrospective 
medical opinion" reflects a previous increase in the 
severity of the disorder and an earlier effective date for 
the benefits.  It is further argued that the RO has failed to 
provide the veteran with an adequate examination and failed 
to comply with 38 U.S.C.A. § 5103 and § 5103A.  It is also 
contended that inasmuch as the Social Security Administration 
(SSA) determined in June 1995 that the veteran was unable to 
"maintain any type of meaningful work" that this should 
warrant an earlier effective date.  

The veteran has been offered and declined a hearing on appeal 
as reflected in his substantive appeal of December 2002 and 
by the absence of any indication to the contrary in any other 
communication with the VA.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 
5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims. Regulations implementing the VCAA have been enacted. 
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well-grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record. See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Evidence Development

The claim was initially adjudicated on June 15, 2002 long 
after the inception of the VCAA and with full implementation 
of the dictates of the VCAA.  The veteran was provided 
detailed information on adjudication of his claim under the 
VCAA through a statement of the case in November 2002.  He 
has been provided complete information on evidentiary 
development, including in a February 2003 letter, which 
explained that he could still send evidence directly to the 
Board even after transfer of the case to the Board.  

By this documentation the RO has specifically informed the 
veteran of VA's duty to notify him concerning his claim, VA's 
duty to assist in obtaining evidence, what the evidence had 
to show to establish entitlement to the benefit sought, what 
information and evidence was still needed from the veteran, 
what the veteran could do to assist with the claim, when and 
where evidence could be sent, and what assistance was 
available to the veteran, including through use of a of a 
toll free telephone number that was provided.  

In the statement of the case, which was provided the veteran, 
he was apprised of the evidence that was used in deciding his 
claim, the pertinent law and regulations, the decision made 
and the reasons and bases for the decision.  

As a consequence, the veteran has been provided with the law 
and regulations pertaining to consideration of a claim for 
the benefit at issue and the claim has been adjudicated under 
the VCAA.  Hence, the Board finds that it may consider the 
merits of the claim without prejudice to the veteran.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board will 
itself apply the current standard of review, which is set 
forth above, in evaluating the veteran's claim.  


Duty to assist

With respect to VA's statutory duty to assist the veteran on 
the development of his claim the VCAA provides that the 
assistance furnished by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  A current examination would provide no useful 
assistance in determining the veteran's psychiatric status 
years ago.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West 2002).  

As a result of the actions discussed above, the RO has made 
the veteran aware of the evidence and information necessary 
to substantiate the claim.  The RO has notified the veteran 
of the information and evidence VA obtained for him and what 
information and evidence he needed to provide.  Furthermore, 
there has been no suggestion in any written communication 
from the veteran or his representative that additional data 
is available that has not been obtained.  For these reasons 
and in light of the decision made here, it is determined that 
further development is not required to meet the requirements 
of VCAA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  


Law and Regulations

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400 38 C.F.R. § 3.400 (2002).  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2002).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151 (2002).  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of § 3.151 (2002), an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2002).  A report of examination or hospitalization 
will be accepted as an informal claim for benefits, if the 
report relates to a disability that may establish 
entitlement.  38 C.F.R. § 3.157 (2002).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and held that the 
applicable statutory and regulatory provisions, fairly 
construed, required the Board to look at all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the one year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2) (West 1991); see 38 C.F.R. § 
3.400(o)(2), 3.155(a)(1999); Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).  


Factual Background and Analysis

In September 2000, a report from a Vocational Rehabilitation 
Counselor reflected that the veteran presented as quite 
determined and sincere in regards to his goal of 
rehabilitation; that further work towards the goal was 
warranted; and that it might be found in the future that the 
veteran would be precluded from gainful employment.  

A report by the same Vocational Rehabilitation Counselor, 
dated December 19, 2000, has been accepted by the RO as an 
informal claim for a higher disability rating.  That report 
contains information that is quite noteworthy regarding the 
matter.  Specifically, the counselor reported that contrary 
to his "...previous impression, it is now felt" that the 
nature and extent of the veteran's service-connected PTSD 
will prevent him from obtaining and maintaining employment.  
This is the initial report reflecting an increase in the 
severity of the PTSD which when coupled with the findings on 
VA psychiatric examination of June 2001 supported the grant 
of a total rating for PTSD.  

The report of VA psychiatric examination in June 2001 
reflects that the veteran was no longer employed, and that he 
had been last gainfully employed as an office manager in 
1998.  

There are numerous VA and private medical records noting the 
increased severity of the veteran's PTSD, but none dated 
prior to December 19, 2000.  For example VA outpatient 
records for 2001 reflect intensification of the PTSD symptoms 
and private medical records reflect treatment and psychiatric 
findings beginning in 2001.  

Regarding the specific contentions advanced, it is the 
judgment of the Board that the fact that the veteran was 
working in 1998 is against the argument that the decision by 
the SSA in 1995 should control the effective date issue here.  
Also, decisions by other governmental agencies are objective 
evidence to be considered, but such decisions are not 
controlling on VA claim determinations.  VA law and 
regulations control the effective date assigned in this case.  
Further, it is clear that as late as September 2000 the 
veteran appeared determined to obtain gainful employment 
through rehabilitation efforts on his part and his counselor 
deemed him capable of same.  It was not until December 19, 
2000 that the initial conclusion was made by the 
rehabilitation counselor that these efforts were no longer 
viable.  

Concerning whether "retrospective" findings may establish 
an earlier effective date it is inconceivable that an 
examiner such as D. L. R. Ph.D., who reported he initially 
treated the veteran on June 25, 2001, can effectively divine 
that the veteran became worse at any specific time prior to 
December 19, 2000, especially in light of the earlier 
contemporaneous objective evidence to the contrary.  

This is also the Board's judgment with regard to the 
contention that any VA outpatient visits may support an 
earlier effective date.  In the absence of a specific report 
that the veteran was totally disabled or findings supportive 
thereof, it appears that the individual who was in the best 
position to judge the veteran's employment potential was the 
vocational counselor who concluded based on direct contact 
with the veteran that employment rehabilitation was possible 
as late as September 2000.  It was not until the following 
visit in December 2000 that a sea change in circumstances was 
identified with a finding precluding the possibility of 
employability.  

The argument that any informal claim existed prior to 
December 19, 2000, through VA clinical records demonstrating 
entitlement to a higher scheduler rating is simply not 
supported by the evidence of record.  Voluminous clinical 
records are on file and the veteran has not indicated that 
there are additional records that have not been obtained.  
Thus the contention that the RO has failed to comply with 
38 U.S.C.A. § 5103 and § 5103A is without merit.  Again, the 
controlling documents in this case appear to be those made by 
the Vocational Rehabilitation Counselor who was in the best 
position to evaluate the veteran's employment capabilities 
and who with encouragement from the veteran continued to deem 
them appropriate for pursuit of vocational rehabilitation 
efforts as late as September 2000.  Regarding the assertion 
that the RO has failed to provide the veteran with an 
adequate current examination, it is the Board's position that 
a current examination would not help in determining the 
veteran's psychiatric status years ago, especially in light 
of the evidence viewed as a whole.  In sum, the objective 
evidence reflects that the RO properly chose December 19, 
2000, as being the earliest effective date for the assignment 
of a 100 percent disability rating based on the increase in 
severity of the service-connected PTSD.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  In reaching this decision, 
it is the judgment of the Board that the preponderance of the 
evidence is against the claim and, thus, there is no doubt to 
be resolved in favor of the veteran.  


ORDER

Entitlement to an effective date prior to December 19, 2000, 
for the grant of a 100 percent rating for PTSD is denied.  



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

